DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the inner diameter of the cup body gradually increasing from the open end to the closed end (claim 9) must be shown or the feature(s) canceled from the claim(s).  The drawings show an inner diameter of the cup body gradually increasing downward from the open end to a point prior to the closed end then the diameter decreases gradually to the closed end. No new matter should be entered. Also, claim 10 recites “the surrounding edge is tapered; a diameter of the surrounding edge is gradually increased from the closed end to the open end, however, the drawings show surrounding edge 20 being tapered and gradually increasing from sidewall 12 to a position above sidewall 12. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 recites “the mold” in line 2, it is unclear if the mold is referring back to an upper mold or a lower mold in claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Joyner (US 2017/0000084) in view of Murphy et al. (US 2019/0029224 henceforth Murphy).
Regarding claim 1, Joyner teaches a multifunctional soft pet paw cleaning cup, comprising: a cup body (apparatus 2); wherein the cup body is made of a soft material (para. 0024 and 0030), and one end of the cup body is an open end (open end 4); a soft portion extending towards a center of the cup body is provided on an inner surface of a side wall of the cup body and/or an inner surface of a bottom wall of the cup body (para. 0018, fig. 2, portions between grooves 10 extend towards a center of the cup body); and the soft portions are made of the soft material (para. 0024) but fails to teach a soft spike extending towards a center of the cup body is provided on an inner surface of a side wall of the cup body and/or an inner surface of a bottom wall of the cup body; and the soft spike is made of the soft material. However, Murphy teaches soft spikes (bristles 26, para. 0019) extending towards a center of a cup body provided on an inner surface of a side wall of the cup body and/or an inner surface of a bottom wall of the cup body (para. 0017, fig. 1); and the soft spike is made of the soft material (para. 0015 discloses silicone rubber). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Joyner’s interior surface with interior spikes as taught by Murphy to be more effective in removing hard to reach debris e.g. dried or caked on debris positioned between the digits or pads of an animal’s paw.
Regarding claim 2, Joyner as modified by Murphy teaches the invention substantially as claimed and Joyner further teaches wherein, each of the side wall and the bottom wall of the cup body is a single-layer structure (para. 0023, fig. 5).
Regarding claim 14, Joyner as modified by Murphy teaches the invention substantially as claimed and Joyner further teaches wherein, at least one protrusion is provided on an outer surface of the side wall of the cup body (exterior grooves 8) and extends outwards from the outer surface of the side wall (para. 0019, fig. 2).
Regarding claim 15, Joyner as modified by Murphy teaches the invention substantially as claimed and Joyner further teaches wherein, the cup body is reversible (Joyner teaches a soft, flexible spongy material (para. 0030) which is capable of being reversible). It has been held that the recitation that an element is "capable of" performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.
Claims 3, 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Joyner in view of Murphy further in view of Plummer (US 2014/0326193).
Regarding claim 3, Joyner as modified by Murphy teaches the invention substantially as claimed and Murphy further teaches wherein, the number of the soft spikes is at least two (bristles 26, fig. 2); a fixed end of each soft spike is secured on the inner surface of the side wall and/or the inner surface of the bottom wall (fig. 1) but fails to teach free ends of the at least two soft spikes are in contact with each other. However, Plummer teaches free ends of at least two spikes are in contact with each other (para. 0035, six brushes 8 may be arranged (one on the bottom and five in pentagon form, fig. 6)). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Joyner’s interior spikes with  bottom and side touching spikes as taught by Plummer to ensure a thorough cleaning for animals of various shapes, sizes and hair lengths.
Regarding claim 4, Joyner as modified by Murphy teaches the invention substantially as claimed and Murphy further teaches wherein the soft spike comprises a plurality of first soft spikes provided on the inner surface of the side wall, and the plurality of first soft spikes are arranged along a circumferential direction of the side wall (fig. 1 and 2).
Regarding claim 5, Joyner as modified by Murphy teaches the invention substantially as claimed and Murphy further teaches wherein the soft spike comprises a plurality of first soft spikes provided on the inner surface of the side wall, and the plurality of first soft spikes are arranged along an axial direction of the cup body (fig. 1 and 2).
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Joyner  in view of Murphy and Plummer as applied to claim 4 above, further in view of Surmeli et at. (US 2014/035629 henceforth Surmeli).
Regarding claim 6, Joyner as modified by Murphy and Plummer teaches the invention substantially as claimed and Plummer further teaches a plurality of second soft spikes  provided on the inner surface of the bottom wall (para. 0035, six brushes 8 may be arranged (one on the bottom and five in pentagon form, fig. 6)), but fails to teach the plurality of second soft spikes arranged along a circumferential direction of the inner surface of the bottom wall. However, Surmeli teaches spikes arranged along a circumferential direction of the inner surface of the bottom wall (fig. 2). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Joyner’s interior spikes with circumferentially positioned spikes as taught by Surmeli to ensure that all portions of an animal’s paw can be cleaned.
Regarding claim 7, Joyner as modified by Murphy, Plummer and Surmeli teaches the invention substantially as claimed but is silent on a length of the first soft spike is greater than a length of the second soft spike. It would have been an obvious matter of design choice to have a length of the first soft spike greater than a length of the second soft spike, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955). In this case, having a length of the first soft spike (side wall spikes) greater than a length of the second soft spike (bottom spikes) would allow an owner of a small breed animal to thoroughly clean its paws without reaching the bottom spikes.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Joyner  in view of Murphy further in view of Surmeli et at. (US 2014/035629).
Regarding claim 8, Joyner as modified by Murphy teaches the invention substantially as claimed and Joyner further teaches a closed end of the cup body (fig. 4) but fails to teach wherein, an inner diameter of the open end of the cup body is smaller than an inner diameter of the closed end of the cup body. However, Surmeli teaches an animal paw cleaner with an inner diameter of an open end of a cup body smaller than an inner diameter of a closed end of a cup body. It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Joyner’s cleaner with various diameters as taught by Surmeli to allow the device to be used with various types of animals i.e. a hoofed animal may require the closed end to be larger than the open end to accommodate the wide hoof and a portion of the leg, while a dog or cat may require the open end to be larger than the closed end to allow an owner to quickly and easily position the paw within the device. 
Regarding claim 9, Joyner as modified by Murphy and Surmeli teaches the invention substantially as claimed  and Joyner further teaches an inner diameter of the cup body is gradually decreased from the open end to the closed end but fails to teach the inner diameter of the cup body being gradually increased from the open end to the closed end. It would have been an obvious matter of design choice to have the cup body increase from the open end to the closed end, since there is no invention in merely changing the shape or form of an article without changing its function except in a design patent.  Eskimo Pie Corp. v. Levous et al., 3 USPQ 23.
Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Joyner  in view of Murphy further in view of Mulich et at. (US 2005/00114679 henceforth Mulich).
Regarding claim 10, Joyner as modified by Murphy and Surmeli teaches the invention substantially as claimed and but fails to teach a surrounding edge is provided at the open end of the cup body along the circumferential direction of the cup body. However, Mulich teaches a surrounding edge (rim 16) provided at an open end of a cup body (apparatus 10) along the circumferential direction of the cup body (fig. 2). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Joyner’s cleaner with a rim as taught by Mulich to safely guide an animal’s paw into the cleaner without catching or snagging and to pull water, dirt, and other debris away from the paw upon removal.
Regarding claim 11, Joyner as modified by Murphy, Surmeli and Mulich teaches the invention substantially as claimed and Mulich further teaches wherein, the surrounding edge is tapered; and a diameter of the surrounding edge is gradually increased from the closed end to the open end in the axial direction of the cup body (fig. 2).
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Joyner  in view of Murphy and Mulich  further in view of Hakes (US 7165510).
Regarding claim 12, Joyner as modified by Murphy, Surmeli and Mulich teaches the invention substantially as claimed but fails to teach wherein, a handle is provided at the surrounding edge. However, Hakes teaches a handle (handle 30, col. 5, ll. 28-29, fig. 1). It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Joyner’s cleaner with a handle as taught by Hakes to allow the cleaner to be easily stored away or hung up to allow the cleaner to dry before being stored away. 
Regarding claim 13, Joyner as modified by Murphy, Surmeli, Mulich and Hakes teaches the invention substantially as claimed and Hakes further teaches wherein, a through hole is formed at a middle portion of the handle (fig. 1).
Allowable Subject Matter
Claims 16-18 and 20 are allowed.
Claim 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EBONY E EVANS whose telephone number is (571)270-1157. The examiner can normally be reached 9am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 5712726899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EBONY E EVANS/Primary Examiner, Art Unit 3647